              Case 2:18-cr-00058-JAM Document 98 Filed 09/09/20 Page 1 of 5



1 Candice L. Fields, SBN 172174
  CANDICE FIELDS LAW
2 520 Capitol Mall, Suite 750
  Sacramento, CA 95814
3 Tel: (916)414-8050
  Fax: (916)790-9450
4 Email: cfields@candicefieldslaw.com

5    Attorney for Defendant
     ROBERT JOSEPH MAHER
6

7

8
                               IN THE UNITED STATES DISTRICT COURT
9
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11

12    UNITED STATES OF AMERICA,                       Case No. 2:18-CR-00058-JAM

13                         Plaintiff,

14                                                    STIPULATION REGARDING EXCLUDABLE
                    v.                                TIME PERIODS UNDER SPEEDY TRIAL
15                                                    ACT; FINDINGS AND ORDER

16
      ROBERT JOSEPH MAHER,
                                                      Date: September 29, 2020
17
                            Defendant.                Time: 9:15 a.m.
                                                      Judge: Hon. John A. Mendez
18

19

20

21
            This case is set for status on September 15, 2020. On May 13, 2020, this Court issued

22
     General Order 618, which suspends all jury trials in the Eastern District of California “until

23
     further notice.” Further, pursuant to General Order 611, this Court’s declaration of judicial

24
     emergency under 18 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s Order of April 16,

25
     2020 continuing this Court’s judicial emergency, this Court has allowed district judges to

26
     ///

27
     ///

28
                                                      1
                 STIPULATION REGARDING EXCLUDABLE TIME PERIODS UNDER SPEEDY TRIAL ACT;
                                     [PROPOSED] FINDINGS AND ORDER
                Case 2:18-cr-00058-JAM Document 98 Filed 09/09/20 Page 2 of 5



1    continue all criminal matters to a date after May 2, 2021. 1 This and previous General Orders,

2    as well as the declarations of judicial emergency, were entered to address public health

3    concerns related to COVID-19.

4            Although the General Orders and declarations of emergency address the district-wide

5    health concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice

6    provision “counteract[s] substantive openendedness with procedural strictness,” “demand[ing]

7    on-the-record findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006).

8    “[W]ithout on-the-record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507.

9    Moreover, any such failure cannot be harmless. Id. at 509; see also United States v. Ramirez-

10   Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a judge ordering an ends-of-

11   justice continuance must set forth explicit findings on the record “either orally or in writing”).

12           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both

13   mandatory and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent

14   declaration of judicial emergency require specific supplementation. Ends-of-justice

15   continuances are excludable only if “the judge granted such continuance on the basis of his

16   findings that the ends of justice served by taking such action outweigh the best interest of the

17   public and the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such

18   period is excludable unless “the court sets forth, in the record of the case, either orally or in

19   writing, its reason or finding that the ends of justice served by the granting of such continuance

20   outweigh the best interests of the public and the defendant in a speedy trial.” Id.

21           The General Orders and declaration of judicial emergency exclude delay in the “ends of

22   justice.” 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not

23   directly address continuances stemming from pandemics, natural disasters, or other

24   emergencies, this Court has discretion to order a continuance in such circumstances. For

25   example, the Ninth Circuit affirmed a two-week ends-of-justice continuance following Mt. St.

26
     1
       A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the request of counsel,
27
     after consultation with counsel and the Clerk of the Court to the extent such an order will impact court staff and
     operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
28
                                                              2
                   STIPULATION REGARDING EXCLUDABLE TIME PERIODS UNDER SPEEDY TRIAL ACT;
                                       [PROPOSED] FINDINGS AND ORDER
                 Case 2:18-cr-00058-JAM Document 98 Filed 09/09/20 Page 3 of 5



 1   Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court recognized

 2   that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

 3   States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time

 4   following the September 11, 2001 terrorist attacks and the resultant public emergency). The

 5   coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings

 6   mandated by the statutory rules.

 7          In light of the societal context created by the foregoing, this Court should consider the

 8   following case-specific facts in finding excludable delay appropriate in this particular case

 9   under the ends-of-justice exception, § 3161(h)(7) (Local Code T4). 2 If continued, this Court

10   should designate a new date for the status. United States v. Lewis, 611 F.3d 1172, 1176 (9th

11   Cir. 2010) (noting any pretrial continuance must be “specifically limited in time”).

12                                              STIPULATION

13          Plaintiff United States of America, by and through its counsel of record, and defendant,

14   by and through defendant’s counsel of record, hereby stipulate as follows:

15          1.      By previous order, this matter was set for status on September 15, 2020.

16          2.      By this stipulation, defendant now moves to continue the status conference until

17   October 27, 2020 at 9:30 a.m. and to exclude time between September 15, 2020, and October

18   27, 2020, under 18 U.S.C. § 3161(h)(7)(A), B(iv) [Local Code T4].

19          3.      The parties agree and stipulate, and request that the Court find the following:

20          a)      The government has produced over 14,000 pages of discovery in this case, as

21   well as 5 compact discs containing audio files. This discovery is subject to a protective order

22   (ECF No. 46) which affects the manner, and therefore speed, in which defense counsel is able

23   to review this lengthy discovery with her client.

24          b)      The parties continue to meet and confer regarding various issues, including,

25   among other things, the determination of actual and intended loss in this case, which would

26
     2
     The parties note that General Order 612 acknowledges that a district judge may make “additional
27 findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D. Cal. March 18,
28
   2020).
                                                         3
                   STIPULATION REGARDING EXCLUDABLE TIME PERIODS UNDER SPEEDY TRIAL ACT;
                                       [PROPOSED] FINDINGS AND ORDER
                   Case 2:18-cr-00058-JAM Document 98 Filed 09/09/20 Page 4 of 5



1    affect sentencing and restitution determinations. These communications affect assessment of

2    resolutions and defense preparation for trial, and have prompted additional points of

3    investigation and research for defense counsel, as well as items to discuss with the defendant.

4             c) Counsel for defendant desires additional time to review the voluminous discovery,

5    consult with her client, conduct investigation and research related the charges and resulting

6    from review of the discovery and discussions with government, and to otherwise prepare for

7    trial.

8             d) Counsel for defendant believes that failure to grant the above-requested continuance

9    would deny him/her the reasonable time necessary for effective preparation, taking into

10   account the exercise of due diligence.

11            e)      The government does not object to the continuance.

12            f)      In addition to the public health concerns cited by the General Orders and

13   declarations of judicial emergency, and presented by the evolving COVID-19 pandemic, an

14   ends-of-justice delay is particularly apt in this case because the defendant is currently in

15   custody, and counsel’s ability to review discovery and confer with her client has been affected

16   by recent public health safety measures which limit personal contact with others. Additionally,

17   defense counsel’s ability to conduct the necessary investigation and research into loss

18   calculation and other issues in preparation for trial has been affected by the public health

19   safety measures and entity closures instituted in recent months in response to the COVID-19

20   pandemic.

21            g) Based on the above-stated findings, the ends of justice served by continuing the case

22   as requested outweigh the interest of the public and the defendant in a trial within the original

23   date prescribed by the Speedy Trial Act.

24            h) For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et

25   seq., within which trial must commence, the time period of September 15, 2020 to October 27,

26   2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

27   T4] because it results from a continuance granted by the Court at defendant’s request on the

28
                                                       4
                     STIPULATION REGARDING EXCLUDABLE TIME PERIODS UNDER SPEEDY TRIAL ACT;
                                         [PROPOSED] FINDINGS AND ORDER
              Case 2:18-cr-00058-JAM Document 98 Filed 09/09/20 Page 5 of 5



1    basis of the Court’s finding that the ends of justice served by taking such action outweigh the

2    best interest of the public and the defendant in a speedy trial.

3           4. Nothing in this stipulation and order shall preclude a finding that other provisions of

4    the Speedy Trial Act dictate that additional time periods are excludable from the period within

5    which a trial must commence.

6           IT IS SO STIPULATED.

7

8                                              Respectfully submitted,

9    Dated: September 8, 2020                   MCGREGOR W. SCOTT
                                                United States Attorney
10

11
                                                /s/ Amy Hitchcock
12                                              AMY HITCHCOCK
                                                Assistant United States Attorney
13

14

15   Dated: September 8, 2020                  /s/ Candice L. Fields  _____
                                               CANDICE L. FIELDS
16
                                               Attorney for Defendant
                                               ROBERT JOSEPH MAHER
17

18

19

20
                                         FINDINGS AND ORDER
21

22
     IT IS SO FOUND AND ORDERED this 9th day of September, 2020.
23
                                                   /s/ John A. Mendez______________
24
                                                   THE HONORABLE JOHN A. MENDEZ
                                                   United States District Court Judge
25

26

27

28
                                                      5
                 STIPULATION REGARDING EXCLUDABLE TIME PERIODS UNDER SPEEDY TRIAL ACT;
                                     [PROPOSED] FINDINGS AND ORDER
